Execution Version
THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of September
30, 2020, by and among CPLV PROPERTY OWNER LLC and CLAUDINE PROPCO LLC, each a
Delaware limited liability company (collectively, and together with their
respective successors and assigns, “Landlord”), DESERT PALACE LLC, a Nevada
limited liability company, CEOC, LLC, a Delaware limited liability company (for
itself and as successor by merger to Caesars Entertainment Operating Company,
Inc., a Delaware corporation), and HARRAH’S LAS VEGAS, LLC, a Nevada limited
liability company (collectively, and together with their respective successors
and assigns, “Tenant”) and, solely for the purposes of the last paragraph of
Section 1.1 of the Lease (as defined below), Propco TRS LLC, a Delaware limited
liability company (“Propco TRS”).
RECITALS
WHEREAS, Landlord, Tenant and, solely for the purposes of the last paragraph of
Section 1.1 of the Lease, Propco TRS are parties to that certain Lease (CPLV)
dated as of October 6, 2017, as amended by that certain First Amendment to Lease
(CPLV), dated as of December 26, 2018, as amended by that certain Omnibus
Amendment to Leases, dated as of June 1, 2020, and as amended by that certain
Second Amendment to Lease (CPLV), dated as of July 20, 2020 (collectively, as
amended, the “Lease”), pursuant to which Landlord leases to Tenant, and Tenant
leases from Landlord, certain real property as more particularly described in
the Lease;
WHEREAS, on the date hereof, Harrah’s Reno LLC, being an Affiliate of Landlord,
and CEOC, LLC, together as sellers, and Reno City Center, LLC, as purchaser, are
closing a purchase and sale transaction under that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of December 31, 2019, as
amended by that certain First Amendment to Purchase and Sale Agreement and Joint
Escrow Instructions, dated as of May 29, 2020, with respect to certain real
property and FF&E (as defined therein) associated with the gaming and
entertainment facility known as “Harrah’s Reno Hotel & Casino” located in Reno,
Nevada (the “Harrah’s Reno Transaction”); and
WHEREAS, in connection with the Harrah’s Reno Transaction, the parties hereto
desire to amend the Lease as set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:
1.Definitions. Except as otherwise defined herein, all capitalized terms used
herein without definition shall have the meanings applicable to such terms,
respectively, as set forth in the Lease.
2.Amendments to the Lease.




--------------------------------------------------------------------------------



a.Triennial Minimum Cap Ex Amount B. Article II of the Lease is hereby amended
such that the definition of “Triennial Minimum Cap Ex Amount B” is hereby
revised and modified to replace the reference therein to “Four Hundred
Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00)” with a reference to “Four Hundred Twenty-One Million Nine
Hundred Thousand and No/100 Dollars ($421,900,000.00)”.
b.Partial Periods.
i.Section 10.5(a)(v)(b) of the Lease is hereby amended to (a) replace the
reference therein to “Four Hundred Twenty-Seven Million Seven Hundred Thousand
and No/100 Dollars ($427,700,000.00)” with a reference to “Four Hundred
Twenty-One Million Nine Hundred Thousand and No/100 Dollars ($421,900,000.00)”
and (b) replace the reference therein to “One Hundred Forty-Two Million Five
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars
($142,566,666.67)” with a reference to “One Hundred Forty Million Six Hundred
Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($140,633,333.33)” and
ii.The second sentence of Section 10.5(a)(v) of the Lease is hereby amended to
(a) replace the reference therein to “Four Hundred Twenty-Seven Million Seven
Hundred Thousand and No/100 Dollars ($427,700,000.00)” with a reference to “Four
Hundred Twenty-One Million Nine Hundred Thousand and No/100 Dollars
($421,900,000.00)” and (b) replace the reference therein to “One Hundred
Forty-Two Million Five Hundred Sixty-Six Thousand Six Hundred Sixty-Six and
67/100 Dollars ($142,566,666.67)” with a reference to “One Hundred Forty Million
Six Hundred Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($140,633,333.33)”.
3.No Other Modification or Amendment to the Lease. The Lease shall remain in
full force and effect except as expressly amended or modified by this Amendment.
From and after the date of this Amendment, all references in the Lease to the
“Lease” shall be deemed to refer to the Lease as amended by this Amendment.
4.Governing Law; Jurisdiction. This Amendment shall be construed according to
and governed by the laws of the jurisdiction(s) specified by the Lease without
regard to its or their conflicts of law principles. The parties hereto hereby
irrevocably submit to the jurisdiction of any court of competent jurisdiction
located in such applicable jurisdiction in connection with any proceeding
arising out of or relating to this Amendment.
5.Counterpart. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Facsimile and/or .pdf signatures shall be deemed to be originals for all
purposes.
2

--------------------------------------------------------------------------------



6.Effectiveness. This Amendment shall be effective, as of the date hereof, only
upon execution and delivery by each of the parties hereto.
7.Miscellaneous. If any provision of this Amendment is adjudicated to be
invalid, illegal or unenforceable, in whole or in part, it will be deemed
omitted to that extent and all other provisions of this Amendment will remain in
full force and effect. Neither this Amendment nor any provision hereof may be
changed, modified, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of such
change, modification, waiver, discharge or termination is sought. The paragraph
headings and captions contained in this Amendment are for convenience of
reference only and in no event define, describe or limit the scope or intent of
this Amendment or any of the provisions or terms hereof. This Amendment shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors and permitted assigns.
[Signature Page Follows]
3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the date hereof.


LANDLORD:
CPLV PROPERTY OWNER LLC,
a Delaware limited liability company


By: /s/ David Kieske            
Name: David Kieske
Title: Treasurer






CLAUDINE PROPCO LLC,
a Delaware limited liability company


By: /s/ David Kieske            
Name: David Kieske
Title: Treasurer




[Signatures Continue on Following Pages]
[Signature Page to Third Amendment to Las Vegas Lease]

--------------------------------------------------------------------------------



























TENANT:
DESERT PALACE LLC,
a Nevada limited liability company




By: /s/ Bret D. Yunker            
Name: Bret D. Yunker
Title: Chief Financial Officer




CEOC, LLC,
a Delaware limited liability company




By: /s/ Bret D. Yunker            
Name: Bret D. Yunker
Title: Chief Financial Officer


HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company




By: /s/ Bret D. Yunker            
Name: Bret D. Yunker
Title: Chief Financial Officer




[Signatures Continue on Following Pages]
[Signature Page to Third Amendment to Las Vegas Lease]

--------------------------------------------------------------------------------



Acknowledged and agreed, solely for the purposes of the last paragraph of
Section 1.1 of the Lease:
PROPCO TRS LLC,
a Delaware limited liability company




By: /s/ David Kieske            
Name: David Kieske
Title: Treasurer
[Signature Page to Third Amendment to Las Vegas Lease]


--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR


The undersigned (“Guarantor”) hereby: (a) acknowledges receipt of the Third
Amendment to Lease (the “Amendment”; capitalized terms used herein with
definition having the meanings set forth in the Amendment), dated as of
September 30, 2020, by and among CPLV Property Owner LLC and Claudine Propco
LLC, each a Delaware limited liability company, collectively as Landlord, Desert
Palace LLC, a Nevada limited liability company, CEOC, LLC, a Delaware limited
liability company (for itself and as successor by merger to Caesars
Entertainment Operating Company, Inc., a Delaware corporation), and Harrah’s Las
Vegas, LLC, a Nevada limited liability company, collectively as Tenant, and the
other parties party thereto; (b) consents to the terms and execution thereof;
(c) ratifies and reaffirms Guarantor’s obligations to Landlord pursuant to the
terms of that certain Guaranty of Lease, dated as of July 20, 2020 (the
“Guaranty”), by and between Guarantor and Landlord, and agrees that nothing in
the Amendment in any way impairs or lessens the Guarantor’s obligations under
the Guaranty; and (d) acknowledges and agrees that the Guaranty is in full force
and effect and is valid, binding and enforceable in accordance with its terms.


    IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and
Agreement of Guarantor to be duly executed as of September 30, 2020.








--------------------------------------------------------------------------------



CAESARS ENTERTAINMENT, INC.


By: /s/ Bret D. Yunker            
Name: Bret D. Yunker
Title: Chief Financial Officer


[Signature Page to Reaffirmation of Guaranty]